                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                         MIAMI DIVISION


SUSAN MINALLA,                                               CASE NO.: 1:21 CV 20018

                Plaintiff,

v.

FIRSTSERVICE                     RESIDENTIAL
FLORIDA, INC.,               a   Florida profit
corporation,

                Defendant.

                                                  /

                                           COMPLAINT

        COMES NOW, Plaintiff, Susan Minalla, by and through undersigned counsel, hereby sues

Defendant, FirstService Residential Florida, Inc., and as grounds alleges:

                                    JURISDICTION AND VENUE

        1.      This Court has subject matter jurisdiction over this matter, under 28 U.S.C. § 1331,

because the claims asserted herein arise under the laws of the United States.

        2.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events and omissions giving rise to the Plaintiff’s claims occurred in this

judicial district, and Defendant FirstService Residential Florida, Inc. has its principal place of

business in this district.

                                           THE PARTIES

        3.      Plaintiff, Susan Minalla, is a resident of Miami-Dade County, Florida. At all

material times, Plaintiff worked for Defendant FirstService in Miami-Dade County, Florida.

        4.      Plaintiff was employed for at least 12 months by Defendant FirstService and for at
       least 1,250 hours of service with the Defendant during the previous 12-month period, and, at all

       material times, was an “eligible employee” of Defendant as defined under 29 U.S.C. § 2611(2).

              5.      Defendant, FirstService Residential Florida, Inc. (“FirstService”), is a Florida profit

       corporation located in Broward County, Florida and doing business in Miami-Dade County,

       Florida.

              6.      Defendant is engaged in commerce and employs 50 or more employees for each

       working day during each of 20 or more calendar workweeks in the current or preceding calendar

       year and is an “employer” as defined under 29 U.S.C. § 2611(4).

                                         FACTUAL ALLEGATIONS

              7.      Plaintiff, Susan Minalla, began her employment with Defendant, FirstService, on

       or around July 9, 2018 as an administrative assistant/front desk team lead.

              8.      On January 1, 2019, Plaintiff began working as assistant property manager at

       Gables Waterway Towers.

              9.      On Saturday, July 4, 2020, Plaintiff contacted Defendant FirstService, by text

       message to her immediate supervisor, Jesus Alvarez, regarding her development of a protected

       serious health condition.

              10.     Plaintiff informed Jesus Alvarez that she was running a 102.4-degree fever was

       suffering from body aches and fatigue and was scheduled to be tested for COVID-19 infection, on

       Monday, July 6, 2020.

              11.     Plaintiff asked Jesus Alvarez if she needed to do anything further.

              12.     Jesus Alvarez stated that he would speak to Ana Maria Navia, Defendant

       FirstService’s Regional Director, and would get back to her with further direction.

              13.     Jesus Alvarez directed her to stay home until she received the results of her


                                                    Page 2 of 9

THE HALL LAW FIRM, P.A.| 2665 S. BAYSHORE DR., PH 1, MIAMI, FLORIDA 33133 | P. 305.374.5030 | F. 305.374.5033
       COVID-19 infection test.

              14.     On Monday, July 6, 2020, Plaintiff went to a walk-in clinic and took a COVID-19

       infection test. Plaintiff was told by the practitioner that her symptoms were consistent with

       COVID-19 and that she should quarantine while awaiting the test results. Plaintiff, immediately,

       informed Jesus Alvarez that she had taken the COVID-19 infection test.

              15.     On July 7, 2020, Plaintiff informed Jesus Alvarez that her fever had risen to 104.9

       degrees the previous night.

              16.     On July 8, 2020, Plaintiff informed Jesus Alvarez that her fever has risen to 105.4

       degrees the previous night.

              17.     On July 8, 2020, Plaintiff at Jesus Alvarez’s direction called Defendant

       FirstService’s human resources director Aracelis Ramos via telephone. Ms. Ramos did not answer

       the call. Plaintiff left Ms. Ramos a voice message.

              18.     On July 9, 2020, Plaintiff spoke with Defendant FirstService’s human resources

       director Aracelis Ramos via telephone about her condition, providing all details of her condition

       that she had previously provided to Jesus Alvarez.

              19.     Plaintiff’s illness qualified and/or potentially qualified as a serious health condition,

       as contemplated by 29 C.F.R. § 825.115.

              20.     Plaintiff was eligible for the rights and protections afforded by the Family and

       Medical Leave Act, 29 U.S.C. § 2601, et seq. (“FMLA”).

              21.     At no point after being put on notice of a potentially qualifying serious medical

       condition did Defendant FirstService notify Plaintiff of her rights under the FMLA or initiate the

       FMLA process in any fashion.




                                                     Page 3 of 9

THE HALL LAW FIRM, P.A.| 2665 S. BAYSHORE DR., PH 1, MIAMI, FLORIDA 33133 | P. 305.374.5030 | F. 305.374.5033
               22.     On July 10, 2020, Jesus Alvarez asked Plaintiff if she had received her COVID-19

       test results. Plaintiff responded that the test results were taking five to seven days to be returned.

       Plaintiff advised that she was still feeling the same level of illness.

               23.     On July 11, 2020, Plaintiff advised Jesus Alvarez that her fever was 100.8 degrees

       and that she had still not received results back.

               24.     On July 13, 2020, Plaintiff advised Jesus Alvarez that she had not yet received her

       test results.

               25.     On July 14, 2020, Plaintiff advised Jesus Alvarez that she had contacted the clinic

       hotline and requested information on her COVID-19 test results. She reported that she was told

       that her sample was at the testing laboratory but had not been processed. She advised that her

       fever was still persistent throughout the day and higher at night.

               26.     On July 15, 2020, Plaintiff advised Jesus Alvarez that her fever was 103.6 degrees.

       Further, Plaintiff stated that she called the clinic hotline again about her test results and was told

       the wait time for results had increased to six to ten days.

               27.     On July 16, 2020, Plaintiff advised Jesus Alvarez that she still had not received her

       test results.

               28.     On July 17, 2020, Plaintiff advised Jesus Alvarez that she still had not received her

       test results.

               29.     On July 18, 2020, Plaintiff went to a COVID-19 testing site and was against tested

       for the infection.

               30.     On July 19, 2020, Plaintiff spoke to Jesus Alvarez via telephone and they discussed

       how the Plaintiff was feeling and to advise that the Defendant would pay the Plaintiff the days off

       without affecting her personal time off.


                                                     Page 4 of 9

THE HALL LAW FIRM, P.A.| 2665 S. BAYSHORE DR., PH 1, MIAMI, FLORIDA 33133 | P. 305.374.5030 | F. 305.374.5033
              31.     On July 20, 2020, Plaintiff called Defendant FirstService’s human resources

       director, Aracelis Ramos, via telephone and left her a voice message, stating the status of her

       medical condition.

              32.     Also, on July 20, 2020, Plaintiff advised Jesus Alvarez that she had left a voice

       message for Aracelis Ramos and that she was still experiencing persistent fever.

              33.     On July 21, 2020, Plaintiff advised Jesus Alvarez that she was still experiencing

       fever, body aches, and fatigue, and had not received her test results.

              34.     On July 23, 2020, Plaintiff advised Jesus Alvarez that her COVID-19 test results

       had been returned negative, but that she was still experiencing a low-grade fever. Plaintiff asked

       him for instructions on contacting human resources. Mr. Alvarez simply directed her to call human

       resources.

              35.     Subsequently, on July 23, 2020, Plaintiff spoke to Aracelis Ramos and advised her

       that her COVID-19 tests had come back negative, but that she was still experiencing a low-grade

       fever. Ms. Ramos told her that she must be fever free for 72 hours without medication before she

       could return to work.

              36.     On July 24, 2020, Plaintiff attended a teleconference appointment with her

       physician to discuss her illness. Plaintiff was informed that she could still have COVID-19 despite

       receiving negative test results. Plaintiff was instructed to go to a lab for blood work and have a

       chest x-ray taken. Further, Plaintiff was instructed not to return to work as long as the fever

       persisted.

              37.     Subsequently, on July 24, 2020, Plaintiff advised Jesus Alvarez that she attended

       the appointment with her doctor and reported to him what her doctor had told her as set forth in

       the preceding paragraph and that she was to get blood work and a chest x-ray. She, further, advised


                                                    Page 5 of 9

THE HALL LAW FIRM, P.A.| 2665 S. BAYSHORE DR., PH 1, MIAMI, FLORIDA 33133 | P. 305.374.5030 | F. 305.374.5033
       that the doctor would be providing a letter explaining that she was under his care.

              38.      On July 27, 2020, Plaintiff advised Jesus Alvarez that she continued to suffer from

       a low-grade fever. Plaintiff sent Jesus Alvarez an email attaching the letter from her doctor and

       his laboratory orders.

              39.     On July 28, 2020, Plaintiff advised Jesus Alvarez that she was having difficulty

       finding a laboratory to get the tests ordered by her doctor done because the laboratory test sites

       were not permitting walk-in testing and required appointments. She stated that the first available

       appointment she had found was August 14, 2020.

              40.     On July 29, 2020, at her pleaded request, Plaintiff was able to get the laboratory

       orders completed at her doctor’s office.

              41.     Also, on July 29, 2020, Plaintiff spoke to Ana Maria Navia, who requested that she

       go to Defendant’s corporate office for a meeting the following morning.

              42.     On July 30, 2020, Plaintiff was not able to go to Defendant’s corporate office

       because she still had a fever and did not have medical clearance.      Instead, Plaintiff attended a

       telephone conference with Defendant’s employees, Ana Maria Navia and Carolina Del Burgo.

       Ms. Navia and Ms. Del Burgo advised her that her position at Gables Waterway Towers had been

       eliminated due to budgetary issues and that she was being terminated as a result.

              43.     Subsequently, Plaintiff learned that her position at Gables Waterway Towers had

       not been eliminated and that her position had simply been filled by another of Defendant’s

       employees, contrary to the statements of Ms. Navia and Ms. Del Burgo.

              44.     At the time of her termination, Defendant was on notice of Plaintiff’s FMLA

       protected serious health condition and Defendant failed to give Plaintiff notice of his rights under

       the FMLA and interfered with and restrained his ability to utilize protected leave and terminated


                                                    Page 6 of 9

THE HALL LAW FIRM, P.A.| 2665 S. BAYSHORE DR., PH 1, MIAMI, FLORIDA 33133 | P. 305.374.5030 | F. 305.374.5033
       her in violation of the FMLA.

              45.     Defendant’s actions were done maliciously, willfully, wantonly, and were done

       recklessly in an intentional action designed to retaliate against Plaintiff for engaging in statutorily

       protected conduct.

                    COUNT I – FAMILY MEDICAL LEAVE ACT - INTERFERENCE

              46.     Plaintiffs reallege and incorporate by reference paragraphs 1 through 45 of this

       Complaint as if fully stated herein.

              47.     By the conduct described above, Defendant engaged in unlawful employment

       practices and interfered with Plaintiff’s FMLA rights.

              48.     Under the FMLA, Plaintiff was entitled to take FMLA leave, and was entitled to

       reinstatement of her position upon her return from FMLA leave.

              49.     Defendant interfered with and denied Plaintiff's rights under the FMLA by, among

       other things, failing to notify Plaintiff of her eligibility to take FMLA leave; failing to provide

       notice, in writing, detailing the specific expectations and obligations of the Plaintiff regarding

       FMLA leave; failing to provide FMLA leave; terminating Plaintiff during statutorily protected

       leave; and failing to reinstate Plaintiff to her position following her return from statutorily

       protected leave as a result of her request for statutorily protected leave.

              50.     Defendant’s actions constitute violations of the FMLA.

              51.     As a result of Defendant’s unlawful actions, Plaintiff has suffered and continues to

       suffer damages.

              WHEREFORE, Plaintiff, Susan Minalla, prays for judgment against the Defendant,

       FirstService Residential Florida, Inc., for the following damages: back pay and benefits; interest

       on back pay and benefits; front pay and benefits; liquidated damages; injunctive and/or equitable


                                                     Page 7 of 9

THE HALL LAW FIRM, P.A.| 2665 S. BAYSHORE DR., PH 1, MIAMI, FLORIDA 33133 | P. 305.374.5030 | F. 305.374.5033
       relief; reinstatement; costs and attorney's fees pursuant to 29 U.S.C. § 2617(a)(3); for any other

       relief this Court deems just and proper.

                    COUNT II – FAMILY MEDICAL LEAVE ACT - RETALIATION

              52.     Plaintiffs reallege and incorporate by reference paragraphs 1 through 45 of this

       Complaint as if fully stated herein.

              53.     Plaintiff engaged in FMLA statutorily protected conduct by seeking employment

       leave while she suffered from a serious medical condition.

              54.     As a direct and proximate result of Plaintiff’s statutorily protected conduct in

       seeking employment leave while suffering from a serious medical condition, Defendant

       FirstService terminated Plaintiff from her position.

              55.     By terminating Plaintiff from her position for engaging in statutorily protected

       conduct, Defendant FirstService discriminated against the Plaintiff in violation of the FMLA.

              56.     Defendant FirstService’s actions constitute violations of the FMLA.

              57.     As a result of Defendant FirstService’s unlawful actions, Plaintiff has suffered and

       continues to suffer damages.

              WHEREFORE, Plaintiff, Susan Minalla, prays for judgment against the Defendant,

       FirstService Residential Florida, Inc., for the following damages: back pay and benefits; interest

       on back pay and benefits; front pay and benefits; liquidated damages; injunctive and/or equitable

       relief; reinstatement; costs and attorney's fees pursuant to 29 U.S.C. § 2617(a)(3); for any other

       relief this Court deems just and proper.

                                        DEMAND FOR JURY TRIAL

              Plaintiff, Susan Minalla, requests a jury trial on all issues so triable.

       Dated: January 4, 2020


                                                     Page 8 of 9

THE HALL LAW FIRM, P.A.| 2665 S. BAYSHORE DR., PH 1, MIAMI, FLORIDA 33133 | P. 305.374.5030 | F. 305.374.5033
                                                  Respectfully Submitted,

                                                  THE HALL LAW FIRM, P.A.
                                                  Attorneys for Plaintiff
                                                  2665 South Bayshore Drive, PH 1
                                                  Miami, Florida 33133
                                                  Telephone: (305) 374-5030
                                                  Facsimile: (305) 374-5033

                                                  By: /s/ Adam S. Hall
                                                          ADAM S. HALL
                                                          Florida Bar No. 109983
                                                          E-mail: adamhall@hallpa.com
                                                          ROARKE O. MAXWELL
                                                          Florida Bar No. 044591
                                                          Email: rmaxwell@hallpa.com




                                                 Page 9 of 9

THE HALL LAW FIRM, P.A.| 2665 S. BAYSHORE DR., PH 1, MIAMI, FLORIDA 33133 | P. 305.374.5030 | F. 305.374.5033
